IN THE COURT OF CRIMINAL APPEALS
                                      OF TEXAS
SANDRO BALADEZ,                          §
                    Petitioner
vs.                                      §   CRIMINAL CASE NO. 01-1-6242-A

THE STATE OF TEXAS
                             MOT~ON    FOR PLEADING
TO THE HONORABLE JUSTICES OF SAID COURT:
  Comes now SANDRO BALADEZ, (petitioner) in the above-style and entitled cause
and respectfully files this "Motion For Pleading" in pursue to petitioner
"Motion For rehearing" filed March 16, 2015 in the Court of Criminal Appeals.
Petitioner is seeking the following:

1. The Court of Criminal Appeals (Justice's) judgment, ruling and date as to
      petitioner Motion For Rehearing filed on March 16, 2015.




                                                        RE~i))Hro·
                                                   COURT OF CRIMfrw.APP~

                                                       lPR G1 2015
                                                   A~Ac~,~llk
 ~    ,   ...


;
\..

                   WHEREFORE, PREMISES CONSIDERED,               petitioner requests that this,:-
                Honorable    Court.~and   Justice's consider petitioner "Motion(s)" on the fore-
                mention.




                  Executed ate_ city of :[J3WJ.A!ld!l   t     ,state   of~ ,oate:~~~



                                                                         Beaumont, Texas


                                                CERTIFICATE OF SERVICES

                  I hereby cerify that a true and correct copy of the foremention "Motion
                For Pleading" has been mailed to the: COURT OF CRIMINAL APPEALS OF TEXAS,
                Clerk, Abel Acosta, P.O BOX 12308, Capitol Station, Austin, Texas 78711, on
                this   ,J()-rh   ,of   ti/Moh        ,2015.